11-2184-cv, 10-2168-cv
M.O.C.H.A. Soc’y, Inc. v. City of Buffalo


                                    UNITED STATES COURT OF APPEALS

                                                 FOR THE SECOND CIRCUIT


                                                    August Term, 2011

                         (Argued: November 15, 2011              Decided: July 30, 2012)

                                            Docket Nos. 11-2184-cv, 10-2168-cv


  M.O.C.H.A. SOCIETY, INC., MICHAEL BROWN, President, M.O.C.H.A. Society Inc.,
WILLIE BROADUS, ROBERT GRICE, ROBERT JONES, WALTER JONES, VICTOR MUHAMMAD,
  WILLIAM RASPBERRY, JOHN TUCKER, individually and as representatives of African
American firefighters employed by the City of Buffalo and the Buffalo Fire Department,
          who have been discriminated against by the promotional policies,

                                                                        Plaintiffs-Appellants,

   OTTO BREWER, individually and as representative of African American firefighters
 previously employed by the City of Buffalo and the Buffalo Fire Department, who were
terminated pursuant to the Drug Testing Policy of the City of Buffalo Department of Fire,

                                                                        Plaintiff,

                                                           v.

     CITY OF BUFFALO, CITY OF BUFFALO, DEPARTMENT OF FIRE, CORNELIUS KING,
individually and as Commissioner, Department of Fire, JOHN D. SIXT, individually and as
                      Deputy Commissioner, Department of Fire,

                                                                        Defendants-Appellees.*




          *
              The Clerk of Court shall amend the official caption as shown above.

                                                            1
    M.O.C.H.A. SOCIETY OF BUFFALO, INC., EMANUEL C. COOPER, GREG PRATCHETT,
                                RUSSELL ROSS,

                                                                Plaintiffs-Appellants,

                                                v.

                                   THE CITY OF BUFFALO,

                                                                Defendant-Appellee.


Before:
                       KEARSE, WALKER, and RAGGI, Circuit Judges.
                                                       ______

       Appeals heard in tandem from judgments of the United States District Court for the

Western District of New York (John T. Curtin, Judge) in favor of defendants on Title VII

claims of race discrimination in the administration of the 1998 and 2002 promotional

examinations for the position of fire lieutenant in the City of Buffalo Fire Department. See

42 U.S.C. § 2000e-2(a), (k). With respect to their disparate impact challenge to the 1998

examination, plaintiffs submit that the district court erred in finding, after a bench trial, that

defendants had demonstrated that the examination in question was job related and consistent

with business necessity based on a statewide job analysis in which Buffalo had minimally

participated. With respect to their disparate treatment challenge to the 1998 examination, and

their overall challenge to the 2002 examination, plaintiffs contend that the district court’s

award of summary judgment was based on an error of law insofar as it concluded that

plaintiffs were barred from further litigating the job relatedness or business necessity of the

two tests.


                                                2
       AFFIRMED.

       JUDGE KEARSE dissents in a separate opinion.

                                  _____________________

              THOMAS S. GILL, Esq., Frederick, Maryland, for Plaintiffs-Appellants.

              JOSEPH S. BROWN (Joshua I. Feinstein, on the brief), Hodgson Russ LLP,
              Buffalo, New York, for Defendants-Appellees.



REENA RAGGI, Circuit Judge:

       Plaintiffs, M.O.C.H.A. (“Men of Color Helping All”) Society, Inc., and various named

individuals, suing on behalf of themselves and as representatives of African American

firefighters employed by the City of Buffalo (collectively, “M.O.C.H.A.”),1 appeal two

judgments entered by the United States District Court for the Western District of New York

(John T. Curtin, Judge) on May 14, 2010, and May 24, 2011, in favor of the City of Buffalo,

its fire department, and the fire department’s commissioner and deputy commissioner

(collectively, “Buffalo”), on Title VII claims of race discrimination in making promotions

to the rank of fire lieutenant based on 1998 and 2002 examinations that derived from a

common statewide job analysis. Plaintiffs contend that, after conducting a bench trial, the

district court erred in finding that Buffalo had successfully demonstrated that the test was job


       1
        Although the individual plaintiffs are different in the appeals relating to the 1998 and
2002 examinations, we refer to all of plaintiffs collectively as “M.O.C.H.A.” for ease of
reference. We refer to the entity M.O.C.H.A. Society of Buffalo, Inc., a fraternal
organization of African American firefighters in Buffalo, as “M.O.C.H.A. Society” when
discussing only the organization, not the plaintiffs as a whole.

                                               3
related and consistent with business necessity, despite the disparate impact of the 1998

examination on African American applicants. See M.O.C.H.A. Soc’y, Inc. v. City of Buffalo

(“M.O.C.H.A. I”), No. 98-cv-99C, 2009 WL 604898 (W.D.N.Y. Mar. 9, 2009). Plaintiffs

submit that the district court further erred in awarding defendants summary judgment on the

disparate treatment challenge to the 1998 test, see M.O.C.H.A. Soc’y, Inc. v. City of Buffalo

(“M.O.C.H.A. II”), No. 98-cv-99C, 2010 WL 1875735 (W.D.N.Y. May 10, 2010), and on

the overall Title VII challenge to the 2002 test, see M.O.C.H.A. Soc’y, Inc. v. City of Buffalo

(“M.O.C.H.A. III”), No. 03-cv-580-JTC, 2010 WL 1930654 (W.D.N.Y. May 12, 2010),

based on a determination that plaintiffs were barred from further challenging the job

relatedness and business necessity of the two similarly derived promotional examinations.

       A common question runs through these appeals, prompting us to hear them in tandem

and now to decide them in a single opinion: Can an employer show that promotional

examinations having a disparate impact on a protected class are job related and supported by

business necessity when the job analysis that produced the test relied on data not specific to

the employer at issue? We answer that question in the affirmative on the record developed

in these related cases. While employer-specific data may make it easier for an employer to

carry his burden at the second step of Title VII analysis, such evidence is not required as a

matter of law to support a factual finding of job relatedness and business necessity. Where,

as here, the district court hears extensive evidence as to how an independent state agency

(1) determined, based on empirical, expert, and anecdotal evidence drawn from fire

departments across New York and the nation, that the job of fire lieutenant, wherever

                                              4
performed, involves common tasks requiring essentially the same skills, knowledge, abilities,

and personal characteristics; and (2) developed a general test based on those findings, we

conclude that the district court had sufficient evidence to make a preponderance finding that

Buffalo’s use of that test to promote firefighters to the rank of fire lieutenant was job related

and consistent with business necessity.2 For this reason and others stated in this opinion, we

affirm both challenged judgments in favor of defendants.

I.     Background

       A.     The 1998 Examination

              1.      Test Development

       In December 1997, Buffalo asked the New York State Civil Service Department

(“Civil Service Department”), to create a promotional examination for the position of fire

lieutenant in its fire department. See N.Y. Civ. Serv. Law § 23(2) (establishing that Civil

Service Department shall prepare employment examinations for municipalities upon request).

It was then standard practice for Buffalo to rely on the Civil Service Department for




       2
         In reaching our conclusion that the district court did not clearly err in its job-
relatedness finding, we note that Judge Curtin’s experience with discrimination within the
Buffalo Fire Department spans almost thirty-five years. See, e.g., United States v. City of
Buffalo, 457 F. Supp. 612 (W.D.N.Y. 1978) (holding that Buffalo Fire Department engaged
in pattern or practice of hiring and promotion discrimination against African Americans,
Latinos, and women), aff’d, 633 F.2d 643 (2d Cir. 1980); United States v. City of Buffalo,
721 F. Supp. 463 (W.D.N.Y. 1989) (modifying injunction imposed to remedy Buffalo Fire
Department’s discriminatory hiring and promotion practices).

                                               5
examinations for municipal civil service positions rather than to devise its own tests.3 In

making the request, Buffalo provided the Civil Service Department with its fire department’s

most recent job specifications for the fire lieutenant position, the position’s anticipated salary

level, and promotion eligibility criteria.4


       3
        Buffalo no longer relies on the Civil Service Department for its promotional
examinations, and instead uses private contractors through a bidding process.
       4
           The job specifications Buffalo provided for the job of fire lieutenant stated as
follows:

       DISTINGUISHING FEATURES OF THE CLASS

       This is a first line supervisory position where incumbents are responsible for
       the activities of a fire company during an assigned shift. Responsibilities
       include directing the work of Firefighters at fires and in fire stations,
       evaluating their work performance and instructing them in new approved
       firefighting methods. Work is performed in accordance with established
       procedures and policies as outlined by the Fire Department. The class of Fire
       Lieutenant is distinguished from that of Fire Captain in that the latter is in
       charge when both he and the Fire Lieutenant are on duty. The Fire Lieutenant
       has complete charge of the activities of the fire company on all shifts and is in
       charge of operations at the scene of a fire in the absence of or pending arrival
       of a superior officer. All work is performed under general departmental
       regulations and incumbents directly supervise Firefighters under their
       command.

       TYPICAL WORK ACTIVITIES

       •    Responds to all alarms assigned to his company while on duty;
       •    Directs the work of firefighters at scenes of fire and in station house;
       •    Assigns firefighters to lay out and connect hose lines and nozzles, direct
            hose streams, raise ladders and ventilate buildings;
       •    Inspects property at scene of fire to prevent re-ignition;
       •    Supervises the cleaning, checking and replacement of tools and equipment
            after a fire;
       •    Inspects personnel, station house, buildings, grounds and facilities to

                                                6
       Dr. Wendy Steinberg, an associate personnel examiner with the Civil Service

Department, created the “Lower Level Fire Promotion” test series that was provided in

response to Buffalo’s request. Steinberg testified that this test series was devised for use in

promoting candidates to various firefighting positions, including fire lieutenant, in fire

departments across New York. Indeed, municipalities across New York used the test series

for that purpose.

       To create the Lower Level Fire Promotion test series, Steinberg spent three years,

from 1994 to 1997, conducting a job analysis of firefighters of all ranks from fire

departments across New York. Based on this analysis, she designed examinations for each

titled position. Steinberg’s job analysis had a dual focus: (1) the tasks firefighters perform

and (2) the skills, knowledge, abilities, and personal characteristics (“SKAPs”) a person

would be expected to possess on the very first day in a particular position. Steinberg testified

as to how her job analysis was consistent with the joint standards of employment test design



           ensure conformity with departmental rules and regulations;
       •   Examines fire trucks and equipment such as ladders and hose to ensure
           proper order and condition;
       •   Inspects buildings and premises for fire hazards;
       •   Personally supervises a wide variety of cleaning and maintenance tasks
           performed at the station;
       •   Maintains discipline;
       •   Makes periodic reports of personnel and activities;
       •   Performs related duties as required.

J.A. 954, Dkt. No. 11-2184-cv. The salary was to be $49,769, and applicants needed at least
three years’ firefighting experience or one year’s experience as an assistant fire alarm
dispatcher.

                                               7
published by the American Psychological Association, the American Education Research

Association, and the National Council on Measurement in Education, as well as with

guidelines promulgated by the Equal Employment Opportunity Commission (“EEOC”).

       In beginning her job analysis in 1994, Steinberg first collected job specifications from

various New York fire departments for each submitted firefighting job title. From these

specifications, she assembled a list of 190 identified tasks performed by firefighters of

various ranks, which she reviewed with members of the Civil Service Department’s Fire

Advisory Committee (“Fire Advisory Committee”), a panel of experts on the administration

of fire departments. Steinberg then used the task list to create a statewide survey that, in

April 1995, asked firefighters to rank each identified task according to how critical it was to

the performance of firefighters’ specific jobs within their departments. With the Fire

Advisory Committee’s assistance, Steinberg also created a second survey that, in October

1996, asked firefighters to rank listed SKAPs based on how critical they were to the

respondents’ particular positions. Besides identifying the skills, knowledge, abilities, and

personal characteristics necessary to perform the responsibilities of a specific job title, this

survey was intended to provide a cross-reference for data obtained from the task survey.

       The task and SKAP surveys were sent to every incumbent firefighter in New York,

with the exception of those serving in New York City and Rochester.5 Steinberg followed


       5
        New York City’s and Rochester’s fire departments were not surveyed because they
do not use examinations created by the Civil Service Department, but instead create their
own tests internally. In the end, however, Steinberg did compare her Lower Level Fire
Promotion test series plan against New York City’s and Rochester’s, as part of an effort to

                                               8
up with non-responsive survey recipients in order to maximize the data obtained. In the end,

of 5,934 task surveys sent out, 2,502 responses were received. Of those surveys, 2,994 were

sent to firefighters serving in the state’s twelve largest jurisdictions (other than New York

City and Rochester),6 from whom 1,218 responses were received. Seven hundred ninety-five

of the surveys were sent to firefighters holding fire lieutenant positions, with 316 responding.

The responses in all three of these categories exceeded the numbers required by accepted

statistical methodologies to establish 95% confidence in the survey results.7 Similarly, of

5,934 SKAP surveys sent, 1,604 responses were received, a number also sufficient to obtain

95% statistical confidence.8 By contrast, of 833 task surveys sent to Buffalo firefighters,


cross-validate the plan with fire lieutenant test plans from large jurisdictions across the
country. See infra at 11 & n.9.
       6
         These twelve largest fire departments, in descending order of size, were Buffalo,
Syracuse, Yonkers, Albany, Utica, White Plains, Troy, Binghamton, New Rochelle, Niagara
Falls, Schenectady, and Mount Vernon.
       7
         Although Steinberg did not define 95% statistical confidence, we understand her to
mean that there was a 95% probability that the survey results were not random, which makes
it highly unlikely that they were the result of chance. See, e.g., Smith v. Xerox Corp., 196
F.3d 358, 366 (2d Cir. 1999), abrogation on other grounds recognized by Meacham v. Knolls
Atomic Power Lab., 461 F.3d 134 (2d Cir. 2006); see generally Matrixx Initiatives, Inc. v.
Siracusano, 131 S. Ct. 1309, 1319 n.6 (2011) (defining statistically significant results as
those that are unlikely to be result of random error); Hans Zeisel & David Kaye, Prove It
with Figures: Empirical Methods in Law and Litigation 85–88 (1997) (same).
       8
        Although Steinberg did not provide a source for her statistical confidence rates,
M.O.C.H.A. has not challenged the accuracy or validity of her statistical calculations and
conclusions, thereby waiving any such argument. See Norton v. Sam’s Club, 145 F.3d 114,
117 (2d Cir. 1998) (“Issues not sufficiently argued in the briefs are considered waived and
normally will not be addressed on appeal.”). Rather, M.O.C.H.A. challenges only whether,
as a matter of law, the district court could find that the statewide job analysis was suitable
to the Buffalo Fire Department in the absence of other direct evidence.

                                               9
only 68 responses were received, a number too low for the results to be reliable by

themselves. Further, no Buffalo firefighter responded to the SKAP survey.

       Upon receipt of survey responses from across New York, Steinberg grouped together

the tasks identified as most critical to each firefighter title, including fire lieutenant. She

performed a similar analysis of the SKAP survey responses and, with the assistance of other

Civil Service Department staff, linked the most highly ranked SKAPs to corresponding

highly ranked tasks. Steinberg then asked the Fire Advisory Committee to review and

confirm the links drawn.

       This process ultimately yielded six sets of task and SKAP categories that became the

sub-test areas for the challenged fire lieutenant promotional examinations: (1) fire attack and

suppression, (2) fire prevention, (3) rescue and first response, (4) understanding and

interpreting written material, (5) training practices, and (6) supervision. These sub-test areas

were approved by the Fire Advisory Committee.

       Despite Buffalo’s low response rate to the task and SKAP surveys, Steinberg

determined that her statewide analysis was properly relied on in responding to Buffalo’s

request for a fire lieutenant promotional examination because of the overall consistency in

the task and SKAP rankings of fire lieutenant respondents across New York. Despite the fact

that responding fire lieutenants worked in different jurisdictions and in fire departments of

varying sizes, Steinberg found a 90% correlation in the tasks they identified as critical to

their job, in contrast to responses received from firefighters in other high-ranking positions,

which showed more variance. Steinberg’s conclusion that common tasks and SKAPs were

                                              10
critical to the job of fire lieutenant across New York was buttressed by (1) the Fire Advisory

Committee’s review and approval of the tasks and SKAPs that she had identified for testing

in a fire lieutenant examination, and (2) fire lieutenant promotional test plans from fourteen

large fire departments across the United States, which were entirely consistent with the fire

lieutenant test plan that Steinberg developed for general use by New York fire departments.9

Steinberg testified that obtaining such expert advice and cross-validating test plans against

those of other jurisdictions are acceptable procedures under the joint standards of

employment test design.

       In addition, Steinberg invited subject matter experts from each of New York’s fire

departments to meet with her to discuss the questions to be included in the examination’s

sub-tests relating to fire lieutenants’ firefighting tasks, i.e., the sub-tests assessing an

applicants’ fire attack and suppression, fire prevention, and rescue and first responder

knowledge. The Buffalo Fire Department did not accept this invitation. Nevertheless, the

multiple-choice questions that emerged from these discussions were then reviewed and

approved by the Fire Advisory Committee. Multiple-choice questions for the remaining

general sub-tests, i.e., understanding and interpreting written material, training practices, and

supervision, were written by another Civil Service Department unit responsible for drafting



       9
        Those fourteen jurisdictions were: Los Angeles, California; San Jose, California;
Denver City and County, Colorado; Dade County, Florida; Fort Lauderdale, Florida; St.
Petersburg, Florida; Chicago, Illinois; Baltimore, Maryland; Prince George’s County,
Maryland; Reno, Nevada; New York, New York; Rochester, New York; and the District of
Columbia.

                                               11
general questions appearing on employment examinations across government agencies. Each

sub-test carried the same weight in a candidate’s final score, and Steinberg set the passing

score at 66 correct answers out of 105 questions, which was lower than the maximum passing

score of 73 under state law.

              2.      Test Administration

       In providing Buffalo with its fire lieutenant promotional examination, the Civil

Service Department also assumed responsibility for administering the test, which it did on

March 14, 1998. The results showed a significant disparate impact. Of 179 white

firefighters who took the test, 133 passed, a rate of 74.3%. Of 89 black firefighters who took

the test, 38 passed, a rate of only 42.6%. Buffalo used these test results as its primary

criterion in creating a fire lieutenant promotion list.

       B.     The 2002 Examination

       Four years later, on April 6, 2002, the Civil Service Department again administered

the Lower Level Fire Promotion test series for fire lieutenant applicants in the Buffalo Fire

Department.     Although new multiple-choice questions were written for the 2002

examination, the test was based on the same job analysis Steinberg performed for the Lower

Level Fire Promotion test series developed in 1998, covered the same content as the 1998

examination, and was scored in the same manner. Plaintiffs allege and Buffalo admits that,

in 2002, as in 1998, there was a significant disparity in the passing rates of white and black




                                               12
applicants who took the examination.10

       C.     Procedural History of This Action

              1.      The Complaint Challenging the 1998 Test

       M.O.C.H.A. Society, its president Michael Brown, and Buffalo firefighters Willie

Broadus, Robert Grice, Robert Jones, Walter Jones, Victor Muhammad, William Raspberry,

John Tucker, and Otto Brewer filed this action in February 1998, charging Buffalo with race

discrimination both in its promotion policy and practice and in its enforcement of a drug-

testing program. M.O.C.H.A. subsequently amended its pleadings to separate these claims

into two complaints, with the October 2000 second amended complaint “B” here at issue

alleging that Buffalo used a racially discriminatory examination in 1998 as the basis for

promoting firefighters to the rank of fire lieutenant.11 As M.O.C.H.A. alleged and later

proved, African Americans passed the 1998 examination at a substantially lower rate than

white candidates seeking promotion to fire lieutenant. Further, African Americans were

generally under-represented in the Buffalo Fire Department’s upper ranks: while African

Americans made up 30% of the city’s firefighters, they composed only 4% of fire officers

at the rank of lieutenant or higher. Based on these facts, as well as allegations of intentional



       10
          Although the parties did not include the statistical data of disparate impact in the
appeal record, it is stipulated that plaintiffs would have sustained their burden to prove the
adverse disparate impact of the 2002 examination on African American applicants.
       11
         Judgment entered on M.O.C.H.A.’s second amended complaint “A,” alleging race
discrimination in Buffalo’s drug-testing policy, on May 31, 2012, and is not at issue on this
appeal.

                                              13
discrimination, M.O.C.H.A. charged Buffalo under Title VII with race discrimination on both

disparate impact and disparate treatment theories. See 42 U.S.C. § 2000e-2(a), (k). As relief,

M.O.C.H.A. sought an injunction voiding promotions made pursuant to the 1998

examination, as well as back pay, punitive damages, and attorneys’ fees and costs.

              2.      The Complaint Challenging the 2002 Test

       On July 30, 2003, M.O.C.H.A. Society and a different group of African American

firefighters—Emanuel C. Cooper, Greg Pratchett, and Russell Ross—filed a similar

complaint in the district court against the City of Buffalo, alleging that the 2002 examination

was also discriminatory in violation of Title VII.

              3.      Bench Trial on the Disparate Impact of the 1998 Test

       In 2008, the district court denied the parties’ cross-motions for judgment as a matter

of law and conducted a five-day bench trial to determine whether Buffalo was liable for the

racially disparate impact of the 1998 examination. In its March 9, 2009 memorandum

opinion, the district court ruled in favor of Buffalo, finding that, despite the disparate impact

of the 1998 test on African American candidates, Buffalo had sustained its burden of proving

that the test was job related and consistent with business necessity, whereas M.O.C.H.A. had

failed to carry its rebuttal burden to show that an alternative promotional examination could

have been used without disparate effect. See M.O.C.H.A. I, 2009 WL 604898, at *9–18.

              4.      Summary Judgment on the Remaining Claims

       Buffalo subsequently moved for summary judgment on M.O.C.H.A.’s remaining

claim of disparate treatment in connection with the 1998 examination as well as on the

                                               14
complaint challenging the 2002 examination. Buffalo argued that the district court’s trial

finding of job relatedness and business necessity with respect to the 1998 examination

precluded M.O.C.H.A. from re-litigating those issues with respect to either its claim of

disparate treatment in 1998 or its challenge to the commonly derived examination

administered in 2002. The district court agreed and concluded that, with the two tests’

validity thus established, M.O.C.H.A. had failed to adduce sufficient other evidence to raise

any triable issues of fact. Accordingly, on May 10, 2010, the district court granted Buffalo

summary judgment on the disparate treatment claim pertaining to the 1998 test, and on May

12, 2010, it granted Buffalo summary judgment on plaintiffs’ general challenge to the 2002

test. See M.O.C.H.A. II, 2010 WL 1875735, at *3–8; M.O.C.H.A. III, 2010 WL 1930654,

at *2–6.

       Upon the entry of final judgments and timely notices of appeal, this court heard the

two appeals in tandem and now decides them together in this single opinion.

II.    Discussion

       In the first case we resolve in this decision, M.O.C.H.A. Society, Inc. v. City of

Buffalo, dkt. no. 11-2184-cv, M.O.C.H.A. submits that (1) the trial evidence was insufficient

to permit the district court to find that the 1998 examination on which Buffalo relied in

making fire lieutenant promotions was job related and consistent with business necessity,

thereby absolving Buffalo of liability for disparate impact discrimination; and (2) the district

court erred in holding that plaintiffs could not re-litigate questions of job relatedness and

business necessity to a jury in pursuing a disparate treatment challenge to promotions based

                                              15
on the 1998 examination. In the second case that we resolve in this decision, M.O.C.H.A.

Society of Buffalo, Inc. v. City of Buffalo, dkt. no. 10-2168-cv, M.O.C.H.A. contends that

the district court erred in concluding that the adverse judgment regarding the 1998

examination collaterally estopped plaintiffs from pursuing their Title VII challenge to the

2002 examination.

       We review the district court’s fact finding at trial for clear error and its legal

conclusions de novo. See Gulino v. N.Y. State Educ. Dep’t, 460 F.3d 361, 381–82 (2d Cir.

2006). We review its awards of summary judgment de novo, resolving all ambiguities and

drawing all permissible factual inferences in favor of the plaintiffs. See Burg v. Gosselin,

591 F.3d 95, 97 (2d Cir. 2010).

       A.     Docket No. 11-2184-cv: The 1998 Examination

              1.     Disparate Impact

       Title VII makes it unlawful for an employer “to fail or refuse to hire or to discharge

any individual, or otherwise to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual’s

race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Promotion

decisions are covered by this language. See, e.g., Ricci v. DeStefano, 557 U.S. 557, 578–85

(2011); Estate of Hamilton v. City of New York, 627 F.3d 50, 55 (2d Cir. 2010). To prove

employment discrimination in violation of Title VII, a plaintiff need not show that an

employer acted with the intent to discriminate. Rather, a prima facie violation may be

established by statistical evidence showing that an employment practice has the effect of

                                             16
denying members of a protected class equal access to employment opportunities. See New

York City Trans. Auth. v. Beazer, 440 U.S. 568, 584 (1979); accord Gulino v. N.Y. State

Educ. Dep’t, 460 F.3d at 382. Such a Title VII claim requires a plaintiff to make a statistical

showing that a challenged employment practice has a disparate adverse impact on the

protected class and, therefore, is usually referred to as a “disparate impact” claim. See 42

U.S.C. § 2000e-2(k); Gulino v. N.Y. State Educ. Dep’t, 460 F.3d at 382.

       Here, there is no dispute that M.O.C.H.A. carried its prima facie burden to

demonstrate disparate impact. Trial evidence showed that the passing rate for African

Americans who took the 1998 examination (42.6%) was only 57.3% of the passing rate for

whites who took the same test (74.3%). Under guidelines adopted by the EEOC, a selection

rate for any Title VII protected class that is “less than four-fifths,” i.e., less than 80%, “of the

rate for the group with the highest rate will generally be regarded . . . as evidence of adverse

impact.” 29 C.F.R. § 1607.4(D). Consistent with our precedent, the district court properly

deferred to these guidelines in finding M.O.C.H.A. to have carried its prima facie burden.

See Teal v. Connecticut, 645 F.2d 133, 136–37 & n.6 (2d Cir. 1981) (stating that EEOC four-

fifths rule merits great deference); see also Bushey v. N.Y. State Civil Serv. Comm’n, 733

F.2d 220, 225–26 (2d Cir. 1984) (holding that approximate 50% disparity between minority

and non-minority candidates established prima facie case of disparate impact).

       At that point, the burden shifted to Buffalo to show that the challenged 1998 test was

“job related for the position in question and consistent with business necessity.” 42 U.S.C.

§ 2000e-2(k)(1)(A)(i); see Albemarle Paper Co. v. Moody, 422 U.S. 405, 425 (1975); Gulino

                                                17
v. N.Y. State Educ. Dep’t, 460 F.3d at 382. To carry this burden, Buffalo sought first to

demonstrate that the 1998 examination measured content, rather than constructs. See

generally Guardians Ass’n of N.Y.C. Police Dep’t, Inc. v. Civil Serv. Comm’n (“Guardians

I”), 630 F.2d 79, 92–93 (2d Cir. 1980) (distinguishing content validation, which determines

whether employment examination’s testing of specific abilities is related to job, from

construct validation, which determines whether employment examination’s testing of general

mental processes and traits is related to job). Then, Buffalo sought to prove that the 1998

examination satisfied each of the factors that this court adopted in Guardians I for

determining an employment test’s content validity. This required Buffalo to prove that

(1) the test-makers conducted a suitable job analysis, (2) the test-makers used reasonable

competence in constructing the test itself, (3) the content of the test related to the content of

the job, (4) the content of the test was representative of the content of the job, and (5) the test

scoring system usefully selected from among the applicants those who can better perform the

job. See id. at 95; accord Gulino v. N.Y. State Educ. Dep’t, 460 F.3d at 384–85. The district

court determined that the 1998 examination measured content, and that Buffalo satisfied each

of the Guardians I factors, finding that the Civil Service Department’s statewide job analysis

was suitable to creating a lieutenant examination for the Buffalo Fire Department, the

examination writers were reasonably competent, the examination was related to and

representative of the content of the Buffalo fire lieutenant position, and the scoring system

was fair and selected those applicants most qualified to serve as fire lieutenant. See

M.O.C.H.A. I, 2009 WL 604898, at *12–18.

                                                18
       This returned the burden to M.O.C.H.A. to show that a different test or selection

mechanism would have served the employer’s legitimate interests “without a similarly

undesirable racial effect.” Watson v. Fort Worth Bank & Trust, 487 U.S. 977, 998 (1988)

(internal quotation marks omitted); accord Gulino v. N.Y. State Educ. Dep’t, 460 F.3d at 382.

M.O.C.H.A. did not attempt to make such a showing. Rather, its trial strategy was limited

to challenging Buffalo’s ability to carry its burden at the second step of analysis.

       That strategy having been unsuccessful in the district court, M.O.C.H.A. now argues

on appeal that the district court clearly erred in its findings of job relatedness and business

necessity. M.O.C.H.A. contends that, under Guardians I, Buffalo failed to show that the

creators of the 1998 examination conducted a suitable job analysis. They further argue that

the three generic sub-tests were not the product of reasonably competent test design and were

not related to or representative of the content of the Buffalo Fire Department fire lieutenant

position.

       We review the district court’s ultimate finding that the 1998 examination was job

related, and its subsidiary findings regarding the individual Guardians I factors, for clear

error. See Gulino v. N.Y. State Educ. Dep’t, 460 F.3d at 386 (reviewing finding that

employment test was properly validated for clear error); Guardians Ass’n of N.Y.C. Police

Dep’t, Inc. v. Civil Serv. Comm’n (“Guardians II”), 633 F.2d 232, 239, 241–42 (2d Cir.

1980) (reviewing district court’s determination of examination’s job relatedness for clear

error), aff’d, 463 U.S. 582 (1983); see also Ass’n of Mexican-Am. Educators v. California,

231 F.3d 572, 584–85 (9th Cir. 2000) (en banc) (observing that all circuits to address

                                              19
question have reviewed findings regarding test validation for clear error). Under that

standard, we will reverse only where, “‘on the entire evidence,’” we are “‘left with the

definite and firm conviction that a mistake has been committed.’” Doe v. Menefee, 391 F.3d

147, 164 (2d Cir. 2004) (quoting Anderson v. Bessemer City, 470 U.S. 564, 573 (1985)).

That is not this case.

                         a.   Suitable Job Analysis

       M.O.C.H.A. posits that the district court erred in finding that the 1998 examination

was based on a suitable job analysis, i.e., an “assessment ‘of the important work behavior(s)

required for successful performance and their relative importance.’” Guardians I, 630 F.2d

at 95 (quoting 29 C.F.R. § 1607.14(C)(2)). Specifically, M.O.C.H.A. contends that because

the challenged test was premised on the Civil Service Department’s statewide job analysis,

in which Buffalo barely participated, the analysis amounted to only an “other cities guess”

that the survey results were consistent with the job actually performed by lieutenants in the

Buffalo Fire Department. Appellants’ Br. 35. M.O.C.H.A. charges that, as a matter of law,

Buffalo was not entitled to rely on such guesswork and, by extension, that the district court

clearly erred in similarly finding that the Civil Service Department’s job analysis was

suitable to a promotional examination for the lieutenant position in the Buffalo Fire

Department.

       At the outset, we acknowledge that the Civil Service Department received minimal

feedback from the Buffalo Fire Department in conducting its job analysis, and did not

perform any on-site observations of that department or interview any of its members.

                                             20
Further, at trial, Buffalo did not call any expert witness to opine that the results of the

statewide job analysis correlated to the Buffalo fire lieutenant position. Nor did it present

any direct evidence from a fact witness within the Buffalo Fire Department as to the

responsibilities of a lieutenant in that department.

       Buffalo’s minimal participation in the Civil Service Department’s three-year statewide

job analysis of firefighter positions is perplexing. So too is Buffalo’s strategic decision to

defend against a disparate impact claim without calling either an expert or fact witness to link

the lieutenant position within the Buffalo Fire Department to the Civil Service Department’s

job analysis of that position statewide. On such a record, it would have been within the fact

finder’s discretion to draw adverse inferences against Buffalo and to conclude that it had not

carried its burden on the question of suitable job analysis. See Old Chief v. United States,

519 U.S. 172, 188–89 (1997) (recognizing that “triers of fact may penalize the party who

disappoints them” in failing to introduce evidence to sustain his burden “by drawing a

negative inference against that party” (internal quotation marks omitted)).

       The issue before this court, however, is not whether a fact finder could have found

against Buffalo on issues on which it carried the burden, but whether the fact finder here was

required by law to do so. We conclude that he was not. In reaching that conclusion, we

recognize that neither the Civil Service Department nor the district court may have been able

to conclude as a matter of deduction that the statewide job analysis was suitable to the

position of lieutenant in the Buffalo Fire Department without knowing more about that

particular department. But that is not to say that the conclusion could not be reached as a

                                              21
matter of induction. Application of the statewide job analysis to Buffalo was not a stab in

the dark. Rather, it was based on a sound inference that, because reliable statistics showed

that fire lieutenants across the state (and even the nation) shared the same critical tasks

requiring the same critical skills, it was more likely than not that the same tasks and skills

were critical to the fire lieutenant job in Buffalo. See Clark v. Astrue, 602 F.3d 140, 147 (2d

Cir. 2010) (“In the civil context, a finding that X is more likely than not true is the equivalent

to a finding that X is true.”). The law permits inferential fact finding even though it may be

less certain than findings from direct evidence, see, e.g., Serricchio v. Wachovia Sec. LLC,

658 F.3d 169, 186–87 (2d Cir. 2011); Cifra v. Gen. Elec. Co., 252 F.3d 205, 217 (2d Cir.

2001), and even when the burden of proof is beyond a reasonable doubt, see, e.g., United

States v. Abu-Jihaad, 630 F.3d 102, 135 (2d Cir. 2010), cert. denied, 131 S. Ct. 3062 (2011).

Thus, despite Buffalo’s failure meaningfully to participate in the statewide analysis of the fire

lieutenant position, we are satisfied that the district court still could find from the totality of

the evidence that the Civil Service Department’s statewide job analysis was—more likely

than not—suitable to identifying the tasks and skills relevant to the performance of that job

in Buffalo.

       Survey data warranting 95% statistical confidence showed that persons across New

York with the title of “fire lieutenant” identified the same tasks as critical to their jobs

regardless of the size or location of the fire department where they served. Indeed, 90% of

surveyed New York fire lieutenants, when asked to rank specified tasks according to their

criticality in the performance of the respondents’ jobs, provided virtually identical responses,

                                                22
and those who departed did so only “slightly.” Trial Tr. 319. Such data made it highly likely

that the job of fire lieutenant, wherever performed in New York, had the same critical tasks

and required the same critical skills. Indeed, state survey data showed greater consistency

across New York with respect to the position of fire lieutenant than with other high-ranking

firefighter positions, where responses were more variable.

       Thus, M.O.C.H.A. mischaracterizes the Civil Service Department’s job analysis when

it contends on appeal that Steinberg simply relied on shared job titles to “guess” that the

content of a job in one location was the same as the content of a job with the same title in

another location. Rather, the trial record demonstrates that it was the high degree of common

responses to task and SKAP surveys provided by persons holding the title of fire lieutenant

that permitted Steinberg to conclude with a high degree of confidence that the analysis

reliably applied to the position of fire lieutenant across New York.12

       Further, the trial record shows that Steinberg tested the conclusion derived from the

survey data by various means consistent with the joint standards of employment test design.

Not only did she arrange for the test categories created from the survey data to be reviewed

and approved by experts serving on the Civil Service Department’s Fire Advisory




       12
          Insofar as Steinberg testified at trial that “I guess the evidence is that it would be
highly unlikely that [Buffalo] would be different,” Trial Tr. 354 (emphasis added), one can
discern even from a cold record that her “guess” was not a product of baseless speculation
but, rather, a reasonable inference drawn from a job analysis showing that fire lieutenant
tasks are essentially identical across the studied jurisdictions in New York.

                                              23
Committee,13 she also compared the resulting six-part test plan with test plans from fourteen

other large urban fire departments and found general consistency. Indeed, M.O.C.H.A.’s

own expert testified that the joint standards permit both of these validation methods, although

he disagreed that they were sufficient in this case to establish job relatedness. Further, as the

district court noted, see M.O.C.H.A. I, 2009 WL 604898, at *14, Buffalo’s own job

specifications for the fire lieutenant position mirrored those of other New York departments

that had participated in the Civil Service Department survey, for example, White Plains and

Newburgh, jurisdictions with 170 and 61 firefighting positions, respectively.

       From the totality of this evidence, we are satisfied that the district court could make

a preponderance finding that the Civil Service Department’s statewide job analysis for the

position of fire lieutenant was suitable even to a jurisdiction such as Buffalo, which had

participated only minimally in that analysis, and further, that the test developed from that

analysis was job related to the lieutenant position as performed in the Buffalo Fire

Department. In short, this is not a case where the record shows that one municipality simply

relied on another’s employment test without any evidence of a correlation between the two

jurisdictions’ circumstances. See generally EEOC v. Atlas Paper Box Co., 868 F.2d 1487,

1499 (6th Cir. 1989) (holding that employer failed to sustain burden by assuming jobs were



       13
         Buffalo’s failure to adduce evidence that any committee member was familiar with
the Buffalo Fire Department was properly considered by the district court in deciding what
weight to give the Fire Advisory Committee’s approval of Steinberg’s job analysis for the
position of fire lieutenant, a matter we have no reason to question on appeal. See Joseph v.
N.Y.C. Bd. of Educ., 171 F.3d 87, 93 (2d Cir. 1999).

                                               24
similar and that familiar “intelligence tests are always valid”); 29 C.F.R. § 1607.9(A)

(prohibiting employer from using promotional examination based on “nonempirical or

anecdotal accounts of selection practices or selection outcomes”). Here, substantial empirical

evidence, reinforced by expert review and jurisdictional comparisons, showed that fire

lieutenants across New York performed the same critical tasks and required the same critical

skills, regardless of the location and size of their departments. While this may not absolutely

foreclose the possibility that other tasks and skills might be relevant to the job of fire

lieutenant in Buffalo, the law does not demand such a showing even when the standard of

proof is beyond a reasonable doubt, see United States v. Reich, 479 F.3d 179, 190 (2d Cir.

2007), much less when it is a preponderance, i.e., when a party need only prove that its

version of the facts is more probable than its adversary’s, see Clark v. Astrue, 602 F.3d at

147. Here, the record evidence was sufficient to permit the district court to find that it was

highly unlikely that the fire lieutenant job in Buffalo required different tasks and skills from

those identified in the statewide survey. This, in turn, permitted it to find that the statewide

job analysis for fire lieutenants was suitable to Buffalo, notwithstanding its fire department’s

minimal participation in the statewide survey.

       M.O.C.H.A.’s arguments to the contrary are not persuasive. Insofar as M.O.C.H.A.

faults the statewide job analysis because the Civil Service Department failed to secure

sufficient survey responses from the Buffalo Fire Department, we reiterate our earlier

conclusion that it was not clear error for the district court to find the job analysis suitable to

Buffalo in light of (1) survey results convincingly showing that the job of fire lieutenant is

                                               25
effectively the same across New York fire departments, (2) expert approval of the statewide

fire lieutenant test plan, (3) the similarity between the statewide fire lieutenant test plan and

test plans of large jurisdictions nationwide, and (4) the similarity between Buffalo’s fire

lieutenant job specifications and those of other New York fire departments whose members

participated in greater number in the surveys.

       Next, to the extent that M.O.C.H.A. suggests that in-person observations or interviews

within the Buffalo Fire Department were necessary for a suitable job analysis, we think it

misreads our precedent. In describing “a proper job analysis” as including “a thorough

survey of the relative importance of the various skills involved in the job in question and the

degree of competency required in regard to each skill,” we have stated that such a survey “is

conducted by interviewing workers, supervisors and administrators; consulting training

manuals; and closely observing the actual performance of the job.” Guardians II, 633 F.2d

at 242 (internal quotation marks omitted). Although interviews and observations may be best

practices, our endorsement did not impose an absolute requirement for every job analysis.

In some circumstances, it may be possible to gather reliable job-specific information by other

means, such as survey instruments sent directly to employees. Here, the Civil Service

Department gathered data about the job of fire lieutenant by sending surveys to incumbent

fire lieutenants statewide and receiving a sufficient number of responses to warrant 95%

statistical confidence in the results. Further, these responses revealed statewide uniformity

among responding fire lieutenants in identifying the tasks and SKAPs critical to their job.

On these facts, and in the absence of any evidence to the contrary, we conclude that the

survey methodology employed by Steinberg was adequate for a suitable job analysis.

                                               26
       Nor are we persuaded to fault the district court’s finding because it was not informed

by an expert opinion that the statewide job analysis was suitable to the Buffalo Fire

Department. Such an expert opinion, like any direct evidence linking the Buffalo fire

lieutenant’s job to the statewide job analysis, would have strengthened Buffalo’s defense.

But expert opinion was not necessary as a matter of law. While the absence of expert

testimony might carry more weight if Buffalo had been unable to rebut the testimony of

plaintiffs’ own expert, Dr. Kevin Murphy, that is not the case. Murphy asserted that

Steinberg “simply assum[ed]” that the job of fire lieutenant is “pretty similar from one place

to another without, to my knowledge, any detailed analysis, any analytic demonstration that

that’s true.” Trial Tr. 263. But Steinberg herself refuted that charge by denying that she

made any such assumption and, more important, by explaining that she relied on survey data

showing a 90% correlation between fire lieutenants’ tasks across jurisdictions. Because

Steinberg provided a factual refutation to Murphy’s criticism that a fact finder would be

capable of comprehending without “special or peculiar training,” we identify no clear error

in the district court’s decision to credit her testimony and to find her job analysis suitable to

Buffalo even without an expert witness. Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d

Cir. 2004) (internal quotation marks omitted).

       Similarly, we reject M.O.C.H.A.’s suggestion that Steinberg could not testify as to the

challenged job analysis or 1998 examination without herself being qualified as an expert.

As the district court observed, Steinberg testified to her personal knowledge regarding the

statewide task and SKAP surveys, the results obtained therefrom, and the creation of the

                                               27
1998 examination. Thus, M.O.C.H.A.’s argument is defeated by our decision in United

States v. Rigas, 490 F.3d 208 (2d Cir. 2007), wherein we explained that “[a] witness’s

specialized knowledge, or the fact that [s]he was chosen to carry out an investigation because

of this knowledge, does not render [her] testimony expert as long as it was based on [her]

investigation and reflected [her] investigatory findings and conclusions, and was not rooted

exclusively in [her] expertise.” Id. at 224 (internal quotation marks and alteration omitted).

In these circumstances, Steinberg’s testimony was admissible without regard to the

limitations on expert opinions imposed by Fed. R. Evid. 702.

       Nor do we identify clear error in the district court’s notation of the absence of

evidence that Buffalo fire lieutenants perform different tasks or require different skills than

do firefighters elsewhere in New York. See M.O.C.H.A. I, 2009 WL 604898, at *3

(describing Steinberg’s testimony). We do not understand the district court to have made this

observation to shift the burden of proof from Buffalo or to allow Buffalo to carry that burden

simply by reference to the lack of contrary evidence, either of which would have been legal

error. See 42 U.S.C. § 2000e-2(k)(1)(A)(i); Albemarle Paper Co. v. Moody, 422 U.S. at

425.   Rather, we understand this observation to reference the lack of any evidence

impeaching Steinberg’s conclusion that, based on the survey data, the job of fire lieutenant

involved the same tasks and required the same skills across New York, which would likely

be true in Buffalo as well.

       Finally, we do not identify clear error in the district court’s finding that the Civil

Service Department’s job analysis was suitable despite Buffalo’s outlier size. The Buffalo

                                              28
Fire Department is approximately twice the size of the Syracuse Fire Department, the next

largest to participate in the statewide survey.        Nevertheless, the district court could

reasonably find that the job analysis was adequate even for a fire department as large as

Buffalo’s in light of the Civil Service Department’s cross-validation of the test plan it created

from its survey data with test plans from fourteen large fire departments nationwide. As

Steinberg testified, the fourteen large departments’ test plans “were all—at least 90 percent

overlap—identical to the one that we gave to Buffalo and identical to each other.” Trial Tr.

72.

       In sum, we conclude that, despite Buffalo’s failure meaningfully to participate in the

Civil Service Department’s statewide survey of firefighters, the district court was entitled to

conclude that the ensuing analysis of the job of fire lieutenant was suitable even for Buffalo

because survey results showed, with 95% statistical confidence, that fire lieutenants perform

the same critical tasks and require the same skills, knowledge, abilities, and personal

characteristics across New York. Indeed, the conclusion was reinforced by expert review

and nationwide comparisons of the statewide test plan developed from the survey data.

While the conclusion would have been stronger still if Buffalo had offered any expert or

direct evidence linking its fire lieutenants’ responsibilities to those identified in the statewide

survey, we decline to hold that such evidence was required as a matter of law to permit the

district court to make the requisite preponderance finding of a suitable job analysis.




                                                29
                      b.     Reasonable Competence and Content Relatedness

       M.O.C.H.A. further contends that the district court could not find the challenged 1998

test job related to Buffalo’s fire lieutenant position. In this respect, it maintains that the

evidence was insufficient to show that the generic sub-tests in the 1998

examination—intended to assess (1) understanding and interpreting written material,

(2) training practices, and (3) supervision—were the products of reasonably competent test

design and were related to, and representative of, the fire lieutenant position. The record

defeats these arguments.

                             (1)    Reasonable Competence

       The trial evidence was sufficient to establish that the generic sub-tests were the

product of reasonably competent test design. In Guardians I, we stated that the reasonable

competence of an employment examination’s design can be called into doubt if (1) the

examination was not created by professional test preparers, or (2) no sample study was

performed to ensure that the questions were comprehensible and unambiguous. See 630 F.2d

at 96. Here, the trial record shows that the generic sub-tests were written by professional test

preparers. Steinberg testified that she relied on the Civil Service Department’s units

responsible for drafting cross-occupational test questions to write the generic sub-tests. Paul

Kaiser, the Department’s director of testing services who supervised the creation of the

Lower Level Fire Promotion test series, detailed the process by which the Department drafts

cross-occupational test questions and calibrates them according to specific job

responsibilities and the promotion level at issue. Kaiser explained that, in doing so, the

Department routinely consults with experts and people in the field at issue.

                                              30
       Buffalo offered no evidence that the Civil Service Department conducted a sample

study to determine that the generic sub-test questions were comprehensible and

unambiguous. But it did submit evidence that, in creating these sub-tests, the Civil Service

Department employed cross-occupational questions from previous employment

examinations, which had been screened for objections from past test administrators and

takers. Whatever the advantages of a prospective sample study, we conclude that the Civil

Service Department’s consideration of such feedback to check the quality of cross-

occupational questions, in combination with evidence that professional test preparers drafted

them, was sufficient to support the district court’s finding that the generic sub-tests were the

product of reasonably competent test design.

                             (2)    Content Relatedness and Representativeness

       M.O.C.H.A. also contends that there was no proof that the generic sub-tests

“measure[d] anything.” Appellants’ Br. 42. By this, we understand M.O.C.H.A. to be

making three arguments, none of which is persuasive.

       First, M.O.C.H.A. submits that Buffalo failed to introduce statistical evidence

demonstrating that an applicant’s success on the generic sub-tests is predictive of success as

a fire lieutenant. This argument fails because the district court expressly found that the 1998

examination was content, not construct, validated, and that this content validation was an

appropriate method for determining the examination’s job relatedness. See M.O.C.H.A. I,

2009 WL 604898, at *12–13. M.O.C.H.A. does not challenge these findings on appeal.



                                              31
       In Guardians I, we explained that construct validation is “frequently impossible”

because it requires “a demonstration from empirical data that the test successfully predicts

job performance.” 630 F.2d at 92; see Gulino v. N.Y. State Educ. Dep’t, 460 F.3d at 384

(discussing greater difficulty of construct validation relative to content validation). By

contrast, content validation does not require this predictive validation study, and only

obligates a test-maker to show that the Guardians I factors were satisfied. See Guardians I,

630 F.2d at 95. Thus, even if a predictive validation study would have been preferable, see

29 C.F.R. § 1607.14(C)(5) (stating that, “[w]henever it is feasible, appropriate statistical

estimates should be made of the reliability of the selection procedure” that has been content

validated), we cannot conclude that its absence was fatal to Buffalo’s defense in light of the

district court’s uncontested finding that content validation was appropriate for determining

the 1998 examination’s job relatedness.

       Second, M.O.C.H.A. asserts that the 1998 examination was not content related. See

Guardians I, 630 F.2d at 97–98 (discussing content-relatedness requirement). In this sense,

M.O.C.H.A. contends that the generic sub-tests were not reflective of a fire lieutenant’s

tasks and, therefore, did not measure an applicant’s ability to serve in that position. The

record shows, however, that in performing the job analysis, Steinberg conducted statewide

surveys to determine the tasks a fire lieutenant performs and the SKAPs he would be

expected to possess on the first day at that position. Based on the results of those surveys,

Steinberg statistically ranked and linked the most critical tasks and SKAPs, which revealed

that supervision, training, and understanding written material were related to the content of

                                             32
the job. Cf. id. at 98 (describing process of identifying tasks and abilities in order to

determine content relatedness). Further, based on those statistical results, consultation with

the Fire Advisory Committee, and a comparison of nationwide test plans, Steinberg found

that each sub-test area was important to the fire lieutenant position and should carry equal

weight to ensure that the examination was content representative. Cf. id. at 99 (defining

content-representativeness as proof that “the test measure[s] important aspects of the job, . . .

but not that it measure all aspects, regardless of significance, in their exact proportions”).

Having already determined that Steinberg’s underlying job analysis was suitable to the

Buffalo fire lieutenant position, and in the absence of any evidence impugning Steinberg’s

process of ranking and linking the task and SKAP surveys, we conclude that the evidence of

Steinberg’s methodology was sufficient to support the district court’s findings that the 1998

examination was content related and representative.

       Finally, to the extent M.O.C.H.A. posits that questions on the generic sub-tests were

unrelated to the sub-test areas, i.e., that questions on the supervision sub-test had nothing to

do with supervision, no record evidence demonstrates such disjunction. Once Buffalo

showed that the Civil Service Department used reasonably competent means to construct the

1998 examination, the district court was permitted to infer that the generic sub-test questions

were, in fact, related to the generic sub-test areas, which had independently been shown to

be content related and representative. Further, although M.O.C.H.A. received the 1998

examination questions in discovery, it never contested the relationship between test questions

and the subject matters they were supposed to cover. In the absence of any evidence

                                               33
undermining the inference that, based on the Civil Service Department’s reasonably

competent test design, the 1998 examination’s questions were related to the areas they were

supposed to test, the district court did not err in finding the examination job related and

consistent with business necessity.

       Having identified no merit in M.O.C.H.A.’s various challenges to the finding of job

relatedness, we conclude that the district court did not clearly err in determining that Buffalo

had carried its burden at the second step of Title VII analysis. Accordingly, the district court

properly entered judgment in favor of Buffalo on M.O.C.H.A.’s disparate impact challenge

to the 1998 examination.14




       14
           Judge Kearse suggests that our affirmance of the district court’s ultimate job-
relatedness finding will make it “virtually impossible” for municipalities to refuse to certify
employment test results that have a proven disparate impact. See Dissenting Opinion, post
at 5. Judge Kearse reasons that no municipality ever will have a “strong basis in evidence
to believe it will be subject to disparate-impact liability,” the threshold necessary to discard
test results and defend against a subsequent disparate treatment claim. Ricci v. DeStefano,
557 U.S. at 585.
        Our court has only begun to define this “strong basis in evidence” standard. See
United States v. Brennan, 650 F.3d 65, 110–14 (2d Cir. 2011) (setting forth factors for
determining whether municipality established “strong basis in evidence” defense, including
whether there is “objectively strong evidence of non-job-relatedness,” which can be
demonstrated by less than preponderance of evidence); id. at 144–45 (Raggi, J., concurring
in judgment) (expressing doubt that “strong basis in evidence” can be satisfied by less-than-
preponderance showing). We have no occasion here to explore this issue further. We hold
only that the district court, acting as fact finder after a bench trial, did not commit clear error
in finding that a preponderance of the evidence showed that the 1998 examination was job
related and consistent with business necessity. Whether such a relatively narrow and fact-
dependent determination compels the broader legal conclusion that, at the time it certified
the test results, the municipal employer lacked a “strong basis in evidence to believe it [was]
subject to disparate-impact liability” is a question we leave for future courts to address.

                                                34
              2.      Disparate Treatment

       M.O.C.H.A. contends that the district court erred in awarding Buffalo summary

judgment on plaintiffs’ claim that promotions based on the 1998 examination reflected

intentional disparate treatment of African American candidates for the job of fire lieutenant.

See Robinson v. Metro-North Commuter R.R. Co., 267 F.3d 147, 160 (2d Cir. 2001) (noting

that disparate treatment claim is distinguishable from disparate impact claim in that it

depends on “the existence of discriminatory intent”). Specifically, M.O.C.H.A. argues that

it should have been permitted to re-litigate before a jury the question resolved in favor of

Buffalo at the bench trial, i.e., whether the 1998 examination was job related. We are not

persuaded.

       By agreeing to a bench trial on the question of job relatedness, M.O.C.H.A. waived

its right to re-try the issue before a jury. See generally Royal Am. Managers, Inc. v. IRC

Holding Corp., 885 F.2d 1011, 1018 (2d Cir. 1989) (agreeing with majority of courts to have

held that “participation in a bench trial without objection constitutes waiver of the jury trial

right”). Insofar as M.O.C.H.A. contends that any waiver was limited to its disparate impact

claim, it was nevertheless precluded by the law-of-the-case doctrine from re-litigating issues

previously decided, which here included the district court’s finding that the challenged 1998

examination was job related to the fire lieutenant position in Buffalo and consistent with

business necessity. See Official Comm. of Unsecured Creditors of Color Tile, Inc. v.

Coopers & Lybrand, LLP, 322 F.3d 147, 167 (2d Cir. 2003) (recognizing that district court

discretion to revisit prior rulings is “subject to the caveat that where litigants have once

                                              35
battled for the court’s decision, they should neither be required, nor without good reason

permitted, to battle for it again” (internal quotation marks omitted)).

       Nevertheless, M.O.C.H.A. maintains that, even if the 1998 examination was job

related, Buffalo was not entitled to summary judgment on a claim of disparate treatment

because it used the test’s results to make promotions even after it became apparent that the

test had a disparate impact on African American candidates. This argument ignores that an

employer cannot be held liable under Title VII, whether on a theory of disparate treatment

or disparate impact, for conduct justified by business necessity. See Gulino v. N.Y. State

Educ. Dep’t, 460 F.3d at 383 (holding that employers can use employment tests having

disparate impact, provided that tests are “‘demonstrably a reasonable measure of job

performance’” (quoting Albemarle Paper Co. v. Moody, 422 U.S. at 426)); see also United

States v. Brennan, 650 F.3d 65, 93 (2d Cir. 2011) (holding that employer defending against

disparate treatment claim has burden to articulate legitimate, non-discriminatory reason for

its prima facie discriminatory practice).

       In awarding summary judgment to Buffalo on M.O.C.H.A.’s disparate treatment

claim, the district court relied on its previous finding that the 1998 examination was job

related and, thus, justified by business necessity. M.O.C.H.A. failed to adduce any evidence

indicating that Buffalo’s non-discriminatory justification was a pretext for race

discrimination. See M.O.C.H.A. II, 2010 WL 1875735, at *6–8; see also United States v.

Brennan, 650 F.3d at 93 (discussing burden-shifting scheme for disparate treatment claims).

Indeed, on appeal, M.O.C.H.A. points to no evidence that the district court overlooked or

                                             36
misconstrued in this regard. Like the district court, we therefore conclude that summary

judgment in favor of Buffalo was warranted because M.O.C.H.A. failed to adduce evidence

giving rise to a triable issue of fact that “intentional discrimination was the defendant[s’]

‘standard operating procedure’” in making promotions based on the challenged 1998

examination. Robinson v. Metro-North Commuter R.R. Co., 267 F.3d at 158 (quoting

International Bhd. of Teamsters v. United States, 431 U.S. 324, 336 (1977)).

       B.     Docket No. 10-2168-cv: The 2002 Examination

       In the second appeal that we decide today, M.O.C.H.A. argues that the district court

erred in awarding summary judgment to Buffalo on plaintiffs’ Title VII challenge to the 2002

examination for fire lieutenant, based on the same statewide Civil Service Department job

analysis underlying the challenged 1998 examination.            The district court ruled that

M.O.C.H.A. was collaterally estopped from challenging the 2002 examination by the district

court’s rulings in favor of Buffalo on the 1998 examination. See M.O.C.H.A. III, 2010 WL

1930654, at *2–6.

       “Collateral estoppel, or issue preclusion, prevents parties or their privies from

relitigating in a subsequent action an issue of fact or law that was fully and fairly litigated

in a prior proceeding.” Marvel Characters, Inc. v. Simon, 310 F.3d 280, 288 (2d Cir. 2002).

The application of collateral estoppel to a given case is a question of law that we review de

novo. See Faulkner v. Nat’l Geographic Enters. Inc., 409 F.3d 26, 34 (2d Cir. 2005). Here,

it is not disputed that the validity of the 1998 examination was actually litigated and decided

in the first case on appeal, and that the decision was necessary to the district court’s entry of

                                               37
judgment in favor of Buffalo. Thus, we need only consider here whether (1) the issues in the

two suits are identical, and (2) plaintiffs had a full and fair opportunity to litigate those

issues. See Marvel Characters, Inc. v. Simon, 310 F.3d at 288–89.

       M.O.C.H.A. contends that collateral estoppel is not warranted because the 1998 and

2002 examinations were not the same and, therefore, the issues with respect to the two tests

are not identical. To be sure, the Civil Service Department changed the questions on the

2002 examination. But M.O.C.H.A’s Title VII claims do not challenge the examinations’

questions. Rather, M.O.C.H.A. contests the underlying validity of the test in which those

questions appeared, raising the same arguments that it put forward in its challenge to the

1998 examination. As a result, Buffalo’s defense to M.O.C.H.A.’s Title VII challenge to the

2002 examination would be exactly the same as its defense to M.O.C.H.A.’s challenge to the

1998 examination.15

       M.O.C.H.A. perhaps could have raised a new challenge to the 2002 examination that

was independent from the claims it pursued with respect to the 1998 examination. The

district court found that M.O.C.H.A. waived any such challenge, however, stating that “the

record reflects that the parties (and the court) have proceeded throughout the course of [the

2002 examination] litigation with the understanding that any determination made in


       15
          M.O.C.H.A.’s reliance on Suppan v. Dadonna, 203 F.3d 228 (3d Cir. 2000), is thus
misplaced. Although the court there held that plaintiffs were not collaterally estopped from
litigating a Title VII challenge to a promotion list different from the list at issue in an earlier
lawsuit, the second lawsuit addressed theories of liability not present in the first suit. See id.
at 232–33. Here, by contrast, plaintiffs are pursuing the exact same legal theories in their
challenges to the 1998 and 2002 examinations.

                                                38
M.O.C.H.A. I concerning the validity of the 1998 Lieutenant’s Exam would apply with equal

force to the 2002 Exam.” M.O.C.H.A. III, 2010 WL 1930654, at *4. Indeed, in May 2007,

M.O.C.H.A. proposed a stipulation to Buffalo that the “2002 Fire Lieutenant Examination

. . . was prepared by the New York Department of Civil Service exactly as was the 1998 Fire

Lieutenant Examination,” and that any decision regarding the validity of the 1998

examination would apply equally to the 2002 examination. Proposed Stipulation of Facts,

M.O.C.H.A. Soc’y, Inc. v. City of Buffalo, No. 03-cv-580-JTC (W.D.N.Y. July 20, 2009),

ECF No. 81, Attach. 1. M.O.C.H.A.’s conclusory assertions on appeal that it would have

raised different issues with respect to the 2002 examination are contradicted by its prior

litigation conduct and, in any event, are insufficient to sustain its burden on summary

judgment. See Major League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 310 (2d

Cir. 2008).16

       Nevertheless, M.O.C.H.A. posits that, by failing to respond to an interrogatory,

Buffalo effectively admitted that the 2002 examination was invalid, distinguishing that

examination from the 1998 version found valid by the district court.17 Because M.O.C.H.A.


       16
          To the extent that M.O.C.H.A. complains that the district court erred in denying
M.O.C.H.A.’s belated request to depose Kaiser, we identify no abuse of discretion in light
of plaintiffs’ failure to depose Kaiser during the lengthy pendency of the action. See Motor
Vehicle Mfrs. Ass’n of U.S., Inc. v. N.Y. State Dep’t of Envtl. Conservation, 79 F.3d 1298,
1308 (2d Cir. 1996) (reviewing denial of leave to conduct deposition only for abuse of
discretion).
       17
        M.O.C.H.A.’s interrogatory read: “Do you contend that the 2002 Fire Lieutenant
Examination was valid for selection of Fire Lieutenants as the term ‘valid’ was defined in
Guardians Association of The New York City Police Department, Inc. v. Civil Service

                                            39
failed to make this argument in the district court, we deem it waived on appeal. See Levitt

v. Brooks, 669 F.3d 100, 104–05 (2d Cir. 2012). Even if the issue were properly before us,

however, the record does not support M.O.C.H.A’s tacit-admission contention. Buffalo did

not completely fail to respond to the interrogatory; rather, it objected to its form. Further,

the district court never granted M.O.C.H.A.’s motion to treat Buffalo’s purported silence as

an admission. Finally, M.O.C.H.A.’s own actions in the district court do not signal its

understanding of any admission by Buffalo. Had M.O.C.H.A. thought that Buffalo, by

remaining silent, already had admitted that the 2002 examination independently violated

Title VII, it would not have sought the requested stipulation that the issues in the 1998 and

2002 examination cases were identical. Accordingly, we conclude that M.O.C.H.A. presents

identical issues with respect to both the 1998 and 2002 examinations.

       M.O.C.H.A. separately maintains that collateral estoppel does not apply because the

named plaintiffs in the suits challenging the 1998 and 2002 examinations are not identical

and, therefore, plaintiffs in the latter action did not have a full and fair opportunity in the

former action to litigate the validity of both tests. The argument is unconvincing where, as

here, the named plaintiffs in the latter action had their interests “adequately represented” in

the former action “by another vested with the authority of representation,” i.e., M.O.C.H.A.

Society. Alpert’s Newspaper Delivery Inc. v. N.Y. Times Co., 876 F.2d 266, 270 (2d Cir.


Commission of the City of New York, 630 F.3d 79 (2d Cir. 1980)? If so, please explain.”
J.A. 21. To this, Buffalo responded: “Defendant objects to this interrogatory on the grounds
that it seeks a legal analysis rather than discoverable factual information and it seeks
information protected by the attorney-client and work product privileges.” Id.

                                              40
1989); accord Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 285 (2d Cir. 2000). As the

district court found, “there can be no question that M.O.C.H.A. [Society] is the driving force

behind the two lawsuits challenging the City [of Buffalo]’s use of the results of two

successive administrations of the same Lieutenant’s Exam.” M.O.C.H.A. III, 2010 WL

1930654, at *5. Despite the absence of complete privity between the named plaintiffs in the

two actions, “sufficient identity exists between the plaintiffs” for the district court to apply

collateral estoppel and to bar litigation of the 2002 examination’s validity in light of its

determination that the predecessor 1998 examination was valid. Alpert’s Newspaper

Delivery Inc. v. N.Y. Times Co., 876 F.2d at 271.

          Thus, because (1) M.O.C.H.A. seeks to re-litigate the identical issue with respect to

the 2002 examination that was already decided against it in its lawsuit challenging the 1998

examination; (2) the plaintiffs in both lawsuits are sufficiently the same; and (3) the

remaining collateral estoppel factors are not contested, plaintiffs were properly barred by

collateral estoppel from challenging the validity of the 2002 examination.

III.      Conclusion

          To summarize, we conclude as follows:

          1. On plaintiffs’ disparate impact challenge to the 1998 examination, the district court

did not clearly err in finding that, despite the lack of direct evidence pertaining to the Buffalo

Fire Department, Buffalo carried its burden to demonstrate the examination’s job relatedness

by showing that the test derived from a valid statewide job analysis indicating that fire

lieutenants across New York performed the same critical tasks and required the same critical

skills.

                                                 41
       2. On plaintiffs’ disparate impact challenge to the 1998 examination, the district court

did not clearly err in finding that the Civil Service Department exercised reasonable

competence in designing the examination, and that the examination was both content related

and representative.

       3. On plaintiffs’ disparate treatment challenge to the 1998 examination, the district

court correctly concluded that plaintiffs could not re-litigate questions of job relatedness and

business necessity decided against them at the bench trial of their disparate impact claim, and

that M.O.C.H.A. had not established a genuine issue of material fact that Buffalo

intentionally discriminated against African Americans by using the 1998 test results.

       4. On plaintiffs’ Title VII challenge to the 2002 examination, the district court

correctly relied on collateral estoppel to grant summary judgment in favor of Buffalo because

the only matters in dispute had been resolved against plaintiffs in the earlier challenge to the

1998 examination, and there was sufficient identity between the plaintiffs in both actions.

       Accordingly, the judgments of the district court appealed in M.O.C.H.A. Society, Inc.

v. City of Buffalo, dkt. no. 11-2184-cv, and M.O.C.H.A. Society of Buffalo, Inc. v. City of

Buffalo, dkt. no. 10-2168-cv, are hereby AFFIRMED.




                                              42
     Nos. 11-2184,
          10-2168
     M.O.C.H.A. v. City of Buffalo

 1     KEARSE, Circuit Judge, dissenting:

 2                 I respectfully dissent.

 3                 As can be seen from the Majority Opinion, the City of

 4     Buffalo, for promotions to the position of fire lieutenant in its

 5     Fire Department, used a 1998 test that had statistically significant

 6     disparate impact on African Americans.              Although Buffalo thus had

 7     the burden of proving that the test was "job related for the

 8     position    in   question    and   consistent      with   business   necessity,"

 9     42 U.S.C. § 2000e-2(k)(1)(A)(i) (emphasis added), it did virtually

10     nothing to carry that burden.

11                 Buffalo simply requested a test and sent Dr. Steinberg a

12     sheet listing job specifications for the fire-lieutenant position.

13     Buffalo had not responded meaningfully to any of Dr. Steinberg's

14     requests for meaningful data in the preparation of the 1998 Exam.

15     It did not attend any of the exam-question formulation meetings to

16     which it was invited (see Trial Transcript ("Tr.") 86-87); and it

17     apparently did not encourage its incumbent fire lieutenants to

18     respond to the job-task survey circulated and to repeated follow-ups

19     by Dr. Steinberg (see, e.g., id. at 59, 72, 135).               Dr. Steinberg's

20     overall    project   was    to   develop   tests    for   all   levels   of   fire

21     departments.      The Buffalo Fire Department had 833 positions; Dr.

22     Steinberg's job-task survey elicited only 68 responses from Buffalo,

23     and she could not say that any one of them related to the lieutenant

24     position.
 1               Dr.   Steinberg    also   circulated   a   SKAP    survey,   i.e.,

 2   questions    about   necessary    Skills,    Knowledges,      Abilities,    and

 3   Personal characteristics.       No one at any level of the Buffalo Fire

 4   Department responded to this survey.            (See Tr. 62, 66.)           Dr.

 5   Steinberg's 1995-1997 Fire Service Job Analysis report stated that

 6   Buffalo "refused to participate at a meaningful level."                     Dr.

 7   Steinberg testified that "Buffalo . . . wouldn't give [data] to me,

 8   although I three times asked them to."        (Tr. 72.)

 9               Dr. Steinberg, who testified as a nonexpert, "presume[d]"

10   (Tr. 71) that data she received from Syracuse and Binghamton, whose

11   fire departments were far smaller than that of Buffalo, were also

12   applicable to Buffalo and that she had enough information to fashion

13   a test that would match the requirements of the fire lieutenant

14   position in Buffalo.    But I have seen no evidence in the record from

15   which the trial court could verify her presumption.            (Dr. Steinberg

16   also testified that she inferred that the needs of Buffalo would

17   match those of Albany (see id.); her report stated that Albany had

18   submitted    no   meaningful    response.)      The    Majority    refers    to

19   "substantial empirical evidence," Majority Opinion, ante at 26; but

20   none of that evidence came from Buffalo.           The Majority refers to

21   "jurisdictional comparisons" (id.); but several large cities in New

22   York State refused to participate in Dr. Steinberg's survey, and, in

23   any event, there were no possible comparisons with Buffalo.                 Dr.

24   Steinberg responded to questioning as follows:

25             Q. . . . [Y]ou couldn't look at how [the data from
26        other large jurisdictions] compared to the Buffalo data,
27        could you, because you didn't have any?
 1                A. Nobody can look at how it compares to Buffalo
 2           data because Buffalo didn't give us the data. That's why
 3           we're talking about other large fire departments.

 4                Q. So you're saying, as I understand it, I guess
 5           Buffalo must be the same as the other large fire
 6           departments?

 7                A. I guess the evidence is that it would be highly
 8           unlikely that they would be different.    That was the
 9           process I used throughout.

10   (Tr. 354 (emphasis added).)

11                After the test was prepared, it was sent to Buffalo for

12   approval.     There is no evidence that anyone in or knowledgeable

13   about the Buffalo Fire Department even looked at it.              The City's

14   Civil Service Director Olivia Licata testified that the City did

15   not, to the best of her knowledge, undertake any steps to validate

16   the Exam.    (See Tr. 366-67.)        Her records indicated that after she

17   (in her then-capacity as personnel specialist) sent the proposed

18   1998 Exam to the Fire Department for approval, she received no

19   response.    (See id. at 361, 366.)       Without a response, the apparent

20   routine was just to proceed with ordering the test.              (See id. at

21   366.)    And although Licata testified that she--a non-expert--would

22   usually check to see whether the exam got into areas that were not

23   in the job specifications (see id.), the City presented no evidence

24   that anyone more expert than Licata performed such an evaluation.

25                At   trial,    Buffalo   presented   no   expert   testimony   to

26   validate the test.         Nor did it present evidence that it had ever

27   hired an expert with respect to any phase of the test's conception

28   or preparation.
 1             Thus, with no "expert opinion that the statewide job

 2   analysis was suitable to the Buffalo Fire Department," Majority

 3   Opinion, ante at 28, the district court allowed Buffalo to avoid

 4   liability for its use of a racially discriminatory test on the

 5   ground that Buffalo had proven content-validity

 6        # without participating in the test preparation,

 7        # without hiring an expert to advise it in advance whether
 8        the test, prepared solely through the efforts of others,
 9        would be suitably related to the job in question,

10        # without hiring an expert thereafter to evaluate the
11        content-validity of the test given and to testify to its
12        validity,

13        # without reference by the test's creator to any data to
14        substantiate her "guess" and her "presum[ption]" that the
15        data she received from others reflect Buffalo's
16        undisclosed needs,

17        # without presenting any evidence that any of Buffalo's
18        own knowledgeable personnel ever looked at the Exam
19        materials to determine whether the areas in which
20        questions were, or were to be, posed were material to the
21        job in question, and

22        # without making any attempt to show that the weighting
23        of the areas on the Exam reflected the requirements for
24        that position in Buffalo.

25             I am not persuaded that the evidence was sufficient to

26   support the district court's finding that Buffalo carried its burden

27   of proving that the test that was administered was job related for

28   the position of fire lieutenant in Buffalo.

29             And given the Supreme Court's recent decision in Ricci v.

30   DeStefano, 129 S. Ct. 2658 (2009), holding that a municipality may

31   not refuse to certify a test that has disparate racial impact unless

32   the municipality has a strong evidentiary basis for believing that
1   certification would subject it to disparate-impact liability, it

2   strikes me that this affirmance--allowing Buffalo to avoid liability

3   without having made any effort whatever to seek, verify, or defend

4   the   test's   validity--will   make   it    virtually       impossible    for   a

5   municipality    not   to   certify   for    use   a   test    that   has   clear

6   discriminatory impact.

7              Accordingly, I respectfully dissent.